         Case 1:05-cr-01115-WHP Document 251 Filed 05/12/21 Page 1 of 3




AUDREY STRAUSS
United States Attorney for the
Southern District of New York
By: MELISSA A. CHILDS
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Telephone: (212) 637-2711
Email: melissa.childs@usdoj.gov

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA,

                             Judgment Creditor,

               v.                                              05 CR 1115 (WHP)
                                                               and
  ULYSSES THOMAS WARE a/k/a                                    04 CR 1224 (Part I)
  THOMAS WARE,
                                                               DELCARATION
                             Defendant and                     OF MELISSA A. CHILDS
                             Judgment Debtor.


  MELISSA A. CHILDS states as follows:

       1.      I am an Assistant United States Attorney (“AUSA”) in the United States Attorney’s

Office (“USAO”) for the Southern District of New York.

       2.      I am one of the attorneys assigned to collect the criminal judgment debts imposed

against the defendant-judgment debtor in this case (“Ware II”) and another case against him in this

district, United States v. Thomas Ware, No. 04 Cr. 1224 (RWS) (“Ware I”). After examination of

the dockets and the USAO’s files for both cases, I submit this declaration in support of the United

States’ motion to apply funds held on deposit in the Court’s Registry to satisfy the outstanding fine

balance in Ware II as the first-in-time judgment, then to the unpaid fine balance in Ware I to satisfy

the subsequent judgment, and thereafter to apply any surplus funds on deposit in the Court’s


                                                                             USA Declaration – Page 1
           Case 1:05-cr-01115-WHP Document 251 Filed 05/12/21 Page 2 of 3




Registry to reimburse the Criminal Justice Act Fund for the costs of appointed counsel in Ware I

and II.

          3.    On November 17, 2004, Ware was indicted in Ware I and charged with three counts

of criminal contempt for his violation of multiple court orders issued by the United States Court

for the Southern District of New York in Alpha Capital Aktiengesellschaft v. Group Management

Corp., No. 02 Civ. 219 (LBS). See Ware I Amended Sentencing Opinion (Dkt. 70). On November

21, 2007, a jury found him guilty on all counts of the indictment. Id. On November 27, 2017, the

Court revoked Ware’s bail and remanded him to the custody of the United States Marshal. Id. On

February 2, 2009, the Court entered judgment against Ware, sentencing him to 97 months of

imprisonment and ordering him to pay a $300 mandatory special assessment and a $12,500 fine.

See Ware I Judgment (Dkt. 90). A true and correct copy of the Docket Sheet in Ware I is attached

as Exhibit A.

          4.    While out on bond in Ware I, on September 26, 2005, Ware was arrested pursuant

to a warrant issued by the Court after he had been charged by a criminal complaint in Ware II. See

Ware II Return of Arrest Warrant (Dkt. 6). On April 30, 2007, a jury found Ware guilty of one

count of conspiracy to commit securities fraud and wire fraud and one count of substantive

securities fraud. See Ware II Docket Sheet, Minute Entries dated April 17 to 30, 2007. After the

jury convicted Ware, the Court required him to post $25,000 cash bail with the Clerk of Court by

May 7, 2007. See Ware II Order (Dkt. 54) and Appearance Bond (Dkt. 58). On June 22, 2007,

the Court required Ware to post an additional $25,000 cash with the Clerk of Court by June 29,

2007 as a condition of bond. See Ware II Order (Dkt. 60). On October 30, 2007, the Court entered

judgment against Ware, sentencing him to 97 months of imprisonment (to run concurrently with

his sentence in Ware I) and ordering him to pay a $200 mandatory special assessment and a



                                                                          USA Declaration – Page 2
          Case 1:05-cr-01115-WHP Document 251 Filed 05/12/21 Page 3 of 3




$25,000 fine. See Ware II Judgment (Dkt. 96). A true and correct copy of the Docket Sheet in

Ware II is attached as Exhibit B.

         5.      In the 162 months (13½ years) since the Court sentenced Ware in Ware II, he has

made only 14 nominal payments totaling $959 toward his first judgment debt. As of May 10,

2021, the outstanding balance in Ware II is $34,957.86. A true and correct copy of the Payment

History in Ware II is attached as Exhibit C. Pursuant to 18 U.S.C. § 3612(f), interest accrues on

the unpaid balance at the rate of 3.93%.

         6.      In the 147 months (12¼ years) since the Court sentenced Ware in Ware I, he has

made only four nominal payments totaling $250 toward his second judgment debt. As of May 10,

2021, the outstanding balance in Ware I is $12,887.80. A true and correct copy of the Payment

History in Ware I is attached as Exhibit D. Pursuant to 18 U.S.C. § 3612(f), interest accrues on

the unpaid balance at the rate of 0.49%.

         7.      The undersigned has confirmed with the Clerk of Court that $50,000 cash bail

remains on deposit in the Court’s Registry for Ware, which may be applied to satisfy his judgment

debts.

         8.      It appears from examination of the docket that Ware had appointed counsel in Ware

I and Ware II

         Pursuant to 28 U.S.C. § 1746, I verify under penalty of perjury that the foregoing is true

and correct.

Date:         May 12, 2021
              New York, New York

                                       By:     /s/ Melissa A. Childs
                                              MELISSA A. CHILDS




                                                                           USA Declaration – Page 3
